WHEREAS the appellants Ben D. Thursby, W. C. Jackson, Bedford Jones, T. K. Apgar and Davis Forster individually and as constituting the Board of County Commissioners of Volusia County, Florida, et al., on the 18th day of August A.D. 1931, entered an appeal from an interlocutory order made on the 13th day of August A.D. 1931 by the Honorable Paul C. Albritton, Judge, granting a temporary injunction; and whereas Isaac A. Stewart entered his appeal on the 22nd day of August A.D. 1931 from that certain order made by the Honorable Daniel A. Simmons, Judge, on the 21st day of August A.D. 1931, dissolving the injunction theretofore granted by the said Albritton, Judge it is now ordered by the Supreme Court that the said two appeals be and the same are hereby consolidated.
This cause coming on to be heard upon application of the appellant Isaac A. Stewart for an order of supersedeas as to the order entered by Honorable Daniel A. Simmons, Judge, and the Court having considered said motion and heard the argument of counsel for the respective parties in this behalf, it is ordered and adjudged that said supersedeas be denied.
It appears however that to preserve the present status of funds and obligations involved in the cause it is expedient for this Court in the exercise of its jurisdiction *Page 1203 
under Section V, Article V of the Constitution to issue its order to the defendants in the Court below.
It is therefore now ordered and adjudged that until the 15th day of October A.D. 1931, the defendants in the Court below, Ben D. Thursby, W. C. Jackson, Bedford Jones, T. K. Apgar and Davis Forster, individually and as constituting the Board of County Commissioners of Volusia County, Florida; and Sam'l D. Jordan, as Clerk of the Circuit Court for Volusia County, Florida, and ex officio Clerk of the Board of County Commissioners of Volusia County, Florida, be and they are hereby restrained from paying any money or issuing any warrants against the public funds of Volusia County, Florida to the Board of Trustees of Volusia County Fair Association, a corporation, or the Board of Trustees of Volusia County Fair, a corporation as aforesaid, out of the Agricultural Funds of the County of Volusia for the budget fiscal year beginning the 1st day of October, A.D. 1930 and to the end of the 30th day of September, 1931, or from any other funds of the County of Volusia and State of Florida, and that the defendants, W. E. Swope, Lillian Frances Nordman, G. A. Tyler, A. B. Prevatt and J. G. Dreka, purported members of the Board of Trustees of Volusia County Fair, a corporation, from paying to themselves or to one another any salary or compensation for services rendered or to be rendered in or about the performance of the duties directed and prescribed in the Act pretending to create said Board of Trustees of Volusia County Fair Association, and that said Board of Trustees of Volusia County Fair Association, a corporation, be and is hereby restrained from issuing any note under color of said Senate Bill No. 911, creating said Board of Trustees of Volusia County Fair, for the sum of $83,000.00, or any other sum of money, in the name of the County of Volusia and State of Florida, for the purchase of any property or other assets of Volusia *Page 1204 
County Fair Association Inc., of Volusia County, Florida, a corporation organized and existing under the laws of Florida, or otherwise pledging or obligating the County of Volusia and State of Florida to any extent whatsoever.